Citation Nr: 0613649	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-19 962A	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an August 2000 
decision.

2.  Whether the Board committed CUE in a November 2002 
decision by failing to have all of the evidence before it at 
the time of that determination.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to August 
1967.

The case arises from December 2002 and January 2003 motions 
alleging that the Board committed CUE in prior decisions in 
August 2000 and November 2002.


FINDINGS OF FACT

1.  In December 2002 and January 2003 motions alleging CUE in 
an August 2000 Board decision, the moving party (the veteran) 
failed to specify which issue or issues in that decision were 
the subject of his CUE allegation.

2.  There is no evidence that prior to the November 2002 
Board decision, the RO removed non-duplicate evidence from 
the claims folders, to include any non-duplicative evidence 
pertinent to the issue addressing what evaluation was 
warranted for a left varicocele from April 18, 1980.

3.  The November 2002 Board decision granting a 10 percent 
evaluation for a left varicocele effective from April 18, 
1980, was reasonably supported by evidence then of record and 
prevailing legal authority.


CONCLUSIONS OF LAW

1.  The motion alleging that an August 2000 Board decision 
was clearly and unmistakably erroneous is dismissed without 
prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1404(a) (2005).

2.  The November 2002 Board decision addressing the 
evaluation warranted for a left varicocele from April 18, 
1980, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's motions in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA do not apply to a claim based on an 
allegation of CUE in a previous decision.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  The Court held 
that an attempt to obtain benefits based on an allegation of 
CUE "is fundamentally different from any other kind of 
action in the VA adjudicative process."  Livesay v. 
Principi, 15 Vet. App. at 178.  An allegation of CUE does not 
represent a "claim," but rather is a collateral attack on a 
final decision.  It involves a legal challenge to a prior 
Board decision and does not involve acquiring or submitting 
any additional evidence.  Therefore, the provisions of the 
VCAA are not for application in the adjudication of the issue 
of CUE in a prior final decision.

The CUE Allegations

By motions submitted in December 2002 and January 2003, the 
veteran contended that CUE was committed by the Board in its 
August 2000 decision and remand requesting that the RO remove 
duplicate evidence from the claims folders, and in its 
November 2002 decision, based on allegations to the effect 
that the entire record was not before it at the time of that 
determination.

Motions alleging CUE must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b).

The regulations require that a motion for revision of a BVA 
decision based on CUE:

(1) be in writing, (2) be signed by the 
moving party or the moving party's 
representative, (3) include the name of 
the veteran and the name of the moving 
party, if different, (4) include the 
applicable VA file number, (5) include 
the date of the BVA decision at issue, 
and (6) include the specific issue or 
issues to which the motion relates, if 
the Board decision involved more than one 
issue. 

38 C.F.R. § 20.1404(a).

Motions that fail to comply with the above filing 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a).

The Board's decision on the motion will be in writing, and 
will include findings of fact, conclusions of law on all 
material questions of fact and law, the reasons or bases for 
the findings of fact and conclusions of law, and an order 
granting or denying the motion.  38 C.F.R. § 20.1405(g) 
(2005).  The Board's consideration of the motion must be 
based on the law that existed when the prior decision was 
made.  38 C.F.R. § 20.1403(b) (2005).  The benefit of the 
doubt provisions of 38 U.S.C.A. § 5107(b) are not applicable. 
38 C.F.R. § 20.1411(a) (2005).

There were two decisions issued by the Board in August 2000, 
but the veteran identified an August 10, 2000 decision both 
by docket number and date as a subject of his CUE motion.  
The veteran's motion alleging CUE in an August 10, 2000, 
decision must, however, be dismissed without prejudice 
because the decision addressed multiple issues and the 
veteran failed to specify the specific issue or issues to 
which the motion relates.  The Board notes further that the 
veteran in fact referenced the remand portion of that 
decision.  If the veteran did not intend to allege CUE in the 
August 2000 decision (as opposed to the remand), it is 
harmless error that the Board herein dismisses the motion, 
since the motion is dismissed without prejudice to refiling.

To the extent that the veteran's December 2002 motion alleges 
CUE in the Board's August 2000 remand regarding what 
evaluation is warranted for a left varicocele from April 18, 
1980, that is the same issue which was the subject of the 
November 2002 Board decision which the veteran alleges also 
contains CUE, that motion must also be dismissed without 
prejudice to refiling.  A Board remand is not a "decision."  
Hence, it may not be the basis of a CUE motion, and the 
motion must be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).

The veteran's allegations of CUE in the November 2002 Board 
decision are that the correct facts, as they were known at 
the time, were not before the Board.  38 C.F.R. § 20.1403(a).  
Specifically, the veteran alleges that pertinent records may 
have been removed from the claims folders in the course of 
development by the RO pursuant to Board remand instructions.  
The veteran also alleges that there has been a conspiracy on 
the part of medical practitioners at the East Orange VA 
Medical Center (VAMC) and affiliated medical facilities from 
1972 to the present to fraudulently fail to accurately 
diagnose, assess, and report the nature and severity of his 
disorders, including particularly his left varicocele.

In his December 2002 motion, the veteran notes that the Board 
instructed the RO to remove duplicate documents from the 
claims folders.  From a review of the record, the Board finds 
no indication that the RO removed any non-duplicate documents 
from the claims folders.  Further, there is a presumption of 
regularity that applies to administrative procedures, to 
include procedures requested by the Board in its August 2000 
remand, for the RO to remove duplicate documents from the 
claims folders.  (The undersigned notes that the request was 
based on the claims folders containing literally dozens of 
copies of the same piece of evidence.)  The Court has held 
that the law requires only that VA administrative procedures 
be carried out in their correct and usual way, and that the 
Board presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  Ashley 
v. Derwinski, 2 Vet. App. 64-65 (1992).  An allegation of 
impropriety in the carrying-out of administrative duties, 
standing alone, is not the type of "clear evidence to the 
contrary" which is required to rebut the presumption of 
regularity which supports the official acts of public 
officers.  Id.  The presumption of regularity of the 
administrative process applies to the RO's handling of claims 
folders and the removal of duplicate documents, in the same 
manner as it would apply to the mailing of a Board decision.  
Id.  The veteran has presented no evidence to rebut this 
presumption of regularity.

More importantly, the veteran has not presented any evidence 
to the effect that any pertinent, non-duplicate documents 
were missing or had been removed from the claims folders.  
Further, the veteran has not identified any specific evidence 
that is missing and how such missing evidence affected the 
outcome of the Board's November 2002 decision.  Accordingly, 
the Board concludes that there is no evidence supporting the 
allegation that the record before the Board in November 2002 
was incomplete due to the RO's removal of duplicate documents 
from the claims folders.  Accordingly, the allegation of CUE 
in the November 2002 Board decision must be denied.  38 
C.F.R. § 20.1403(a).

Similarly, regarding the allegation of CUE in the November 
2002 Board decision on the basis that there was some 
conspiracy at the East Orange VAMC and affiliated medical 
facilities, the veteran has presented not a scintilla of 
evidence to support his allegations of collusive fraud on the 
part of medical professionals in reporting medical findings 
or diagnosing disability.  Because the veteran's allegations 
of collusive fraud on the part of medical professionals are 
wholly unsubstantiated in the record and have been presented 
with no supporting evidence, the motion alleging CUE in the 
November 2002 Board decision based on the correct facts not 
being before the Board at the time of that decision, based on 
the veteran's allegations of fraud against him by medical 
practitioners, must be denied. 38 C.F.R. § 20.1403(a).

In reaching this decision the Board considered the veteran's 
arguments in the motions and in an April 2004 submission.  
However it must be emphasized that merely asserting the words 
"clear and unmistakable error" is insufficient to establish 
a basis for revising a decision of the Board.  As stated by 
the Court of Appeals for Veterans Claims, in order for clear 
and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.

See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board finds that there was evidence in the record 
supporting the Board's decision in November 2002, and there 
is no evidence of the type of error that makes it undebatably 
clear, had the error not been made, that the result would 
have been manifestly different.  38 C.F.R. § 20.1403(a), (c). 
Accordingly, the motion to revise or reverse is denied.  38 
C.F.R. § 20.1405.


ORDER

The motion alleging CUE in the August 2000 Board decision is 
dismissed without prejudice to refiling.

The motion alleging CUE in the November 2002 Board decision 
is denied.


                       
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



